Citation Nr: 9936292
Decision Date: 12/10/99	Archive Date: 02/08/00

DOCKET NO. 98-03 513A           DATE DEC 10, 1999

On appeal from the

Department of Veterans Affairs Regional Office in Pittsburgh,
Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for entitlement to service connection for a gastrointestinal
disorder.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the Unite:d
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The appellant served in the U.S. Army National Guard from military
1963 to 1966, to include periods of on active duty for training
(ACDUTRA) from May 1964 to November 1964, and from August 13, 1965
to August 29, 1965.

In September 1985, the Department of Veterans Affairs (VA) Regional
Office (R) in Pittsburgh, Pennsylvania, denied the appellant's
claim for service connection for a gastrointestinal disorder. The
appellant filed an appeal, and, in March 1990, the Board of
Veterans' Appeals (Board) affirmed the denial.

This matter comes to the Board on appeal from a December 1996
decision of the RO that denied the appellant's application to
reopen his claim for service connection on the basis that new and
material evidence had not been submitted. The appellant timely
appealed this denial to the Board. The appellant testified before
a local VA official at the RO (RO hearing) in January 1998. In
March 1991@, the RO issued a Statement of the Case (SOC) that
continued to deny the appellant's application. That same month, the
appellant perfected his appeal through the submission of VA Form 9,
on which he requested a hearing before a Member of tire Board at
the RO (Travel Board hearing). However, in January 1999, the
appellant's representative indicated that the appellant had advised
that he did not wish to appear for any hearing. The appellant's
appeal is now before the Board for resolution.

FINDINGS OF FACT

1. In September 1985, the RO denied the appellant's claim for
service connection for a gastrointestinal disorder; the appellant
appealed. In a March 1990 decision affirming the denial, the Board
determined that a gastrointestinal disorder preexisted the
appellant's ACDUTRA, and was not aggravated therein.

2. New evidence associated with the claims file since the March
1990 Board decision, when considered alone or in conjunction with
the evidence previously of

- 2 -

record, does not establish that a preexisting gastrointestinal
disorder increased in severity beyond natural progression during
ACDUTRA, or otherwise establish that service connection f(or a
gastrointestinal disorder is warranted.

CONCLUSIONS OF LAW

1. The Board's March 1990 decision denying service connection for
a gastrointestinal disorder is final. 38 U.S.C.A. 7103, 7104 (West
1991); 38 C.F.R. 20.1100 (1999).

2. New and material evidence to reopen the claim for service
connection for a gastrointestinal disorder has not been presented;
the appellant's application to reopen his claim is denied. 38
U.S.C.A. 5108 (West 1991); 38 U.S.C.A. 3.156, 20.1105 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the
facts, as shown by the evidence, must demonstrate that a particular
disease or injury resulting in current disability was incurred
during active service or, if preexisting active service, was
aggravated therein. 38 U.S.C.A. 1131; 38 C.F.R. 3.303. With respect
to the appellant's National Guard service, the applicable laws and
regulations permit service connection only for a disability
resulting from a disease or injury incurred in or aggravated
coincident with active duty for training, or for a disability
resulting from injury during inactive duty for training. See 38
U.S.C.A. 1101(22), (23), (24); 38 C.F.R. 3.5.

Every person employed in the active military, naval, or air service
shall be taken to have been in sound condition when examined,
accepted and enrolled for service, except as to defects,
infinities, or disorders noted at the time of the examination,
acceptance and enrollment, or where clear and unmistakable evidence
demonstrates

- 3 -


that the injury or disease existed before acceptance and enrollment
and was not aggravated by such service. 38 U.S.C.A. 1111, 1137.

A pre-existing injury or disease will be considered to have been
aggravated by active service where there is an increase in
disability during such service, unless there is a specific finding
that the increase in disability was due to the natural progress of
the disease. 38 U.S.C.A. 1153; 38 C.F.R. 3.306(a). The underlying
disorder, as opposed to the symptoms, must be shown to have
worsened in order to find aggravation. See Hunt v. Derwinski, 1
Vet. App. 292, 296-7 (1991).

This claim for service connection for a gastrointestinal disorder
previously was considered and denied. In September 1985, the RO
denied the claim on the basis that the no gastrointestinal disorder
was shown to have been incurred in or aggravated during service;
the appellant appealed. In a March 1990 decision affirming the
denial, the Board determined that a gastrointestinal disorder
preexisted the appellant's ACDUTRA, and was not aggravated therein.

Evidence then before the Board included the appellant's service
medical records (SMRs) reflecting that during his December 1963
enlistment physical, the appellant reported a history of stomach
trouble, including gastric hyperacidity that was treated
successfully with antacids; no defect of the abdomen or viscera was
noted upon physical examination. In August 1964, during his initial
period of ACDUTRA, the appellant was treated for complaints of
vomiting and diarrhea lasting one day, for which a diagnosis of
gastroenteritis; the October 1964 report of separation examination
for that period notes only complaints of frequent indigestion, but
there was no evidence of a stomach disorder upon clinical
observation. Also before the Board were a record private medical
treatment reflecting a January 1966 diagnosis of duodenal ulcer;
the report of a February 1966 physical examination for separation
from the Pennsylvania National Guard also revealing the presence of
a duodenal ulcer (which, apparently, the examining physician opined
did not exist prior to the appellant's enlistment in December
1963); and an April 1966 record of hospitalization from February to
April 1966 for complaints of abdominal pain,

4 -

culminating in a diagnosis of duodenitis and rule out gastritis; he
then reported a family history of gastric ulcers.

In September 1992 mid March 1993, the appellant attempted to reopen
his claim, but the RO explained that new evidence was needed to
reopen the claim. In November 1996, the veteran submitted
additional medical evidence to support his claim.

Because this case involves an attempt to reopen a previously denied
claim, the law and regulations pertaining to finality and reopening
of claims are pertinent to this appeal. When the Board disallows a
claim, the disallowance becomes final unless the Chairman
determines that reconsideration is warranted, or another exception
to finality applies. Otherwise, no claim based upon the same
factual basis shall be considered. See 38 U.S.C.A. 7103, 7104; 38
C.F.R. 20.1100. If, however, new and material evidence is presented
or secured with respect to a claim which has been disallowed, the
Secretary shall reopen the claim and review the former disposition
of the claim. See 38 U.S.C.A. 5108; 38 C.F.R. 3.1:56(a), 20.1105.
The new and material evidence must be presented since the time that
the claim was finally disallowed on any basis. See Evans v. Brown,
9 Vet. App. 273, 282-284 (1996).

In considering whether a claim may be reopened, a two-step analysis
must be performed. First, the Board must determine whether the
evidence submitted to reopen the claim is new and material. Second,
if, and only if, the Board determines that the evidence is new and
material, the claim is deemed to have been reopened and the claim
is evaluated on the basis of all of the evidence both new and old.
See Manio, 1 Vet. App. at 145. The first step of the analysis
involves two questions: (1.) is the newly presented evidence "new,"
that is, not of record at the lime of the last final disallowance,
and not merely cumulative or redundant of other evidence of record;
and, (2) is the newly presented evidence "material," i.e., relevant
and probative of the issue at hand, and which, by itself or in
connection with the evidence previously assembled, is so
significant it must be considered in order to

- 5 -

fairly decide the merits of the claim. See 38 C.F.R. 3.156(a);
Cox,v. Brown, 5 Vet. App. 95, 98 (1993).

The provisions of 38 U.S.C.A. 5108 require a review of all evidence
submitted by a claimant since the previously disallowed claim in
order to determine whether a claim must be reopened and re-
adjudicated on the merits. See Evans v. Brown, 9 Vet. App. 273,
282-83 (1993). If the Board's decision is favorable lo the
appellant, his claim must be reopened and decided on the merits.
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994).

Evidence associated with the claims file since the 1990 BVA denial
includes duplicate service medical records as well as statements
from Jay Chuck, D.O., and John E. Allgood, M.D. Dr. Chuck's April
1966 statement indicates that the appellant was hospitalized in
February 1966, and that prior to undergoing a gastroscopy, he
suffered a cardiac arrest. Dr. Chuck noted that the appellant
recovered "considerably well" but that he had some extra pyramidale
symptoms due to cerebral anoxia. Dr. Allgood's statement
(typewritten January 11, 1969, but changed, by hand, to 1966)
simply states "this is to certify that Thomas Bryan is under my
care for a duodenal ulcer."

A transcript of the veteran's January 1999 hearing shows that he
testified he had experienced some stomach problems prior to his
six-month period of ACDUTRA in 1964, but that his symptoms
increased, and he experienced vomiting. The appellant indicated
that he was given antacids. The appellant attributed the
aggravation of his stomach problems to the food that was served,
which he testified he thought of as "snot." The appellant indicated
that he lost ten pounds during his basic training. The appellant
testified that he did not seek medical treatment from private
physicians following his initial period of ACDUTRA, but that he
continued to have difficulty with his stomach.

In analyzing the medical evidence submitted in support of his claim
for benefits, the Board notes, initially, that the duplicative
service medical records are, by definition, not new. While the
statements from Drs. Chuck and Allgood are new, in the sense

6 -

that such evidence was not previously of record, these statements
reflect only treatment for GI problems in the 1960's; however,
given the diagnoses of record at the time of the prior final
denial, the fact of such treatment is no longer in dispute.
Significantly, however, neither statement contains competent
medical evidence or opinion suggesting that a GI condition was
aggravated during the appellant's ACDUTRA, or otherwise establish
a basis for entitlement to service connection for a GI disorder, to
include duodenal ulcer (such as an opinion evidence that duodenal
ulcer or other chronic GI condition was first manifested during
ACDUTRA). Therefore, such evidence is not probative of the question
of whether service connection for a GI disorder is warranted.

Furthermore, it would appear that the contentions advanced during
the appellant s January hearing, i.e., that his preexisting
gastrointestinal difficulties were aggravated as the result of his
active duty service, are allegations that were considered by the
Board in its March 1990 decision. However, even if such assertions
were deemed new, the Board would emphasize that as a lay person
without the appropriate medical training or expertise, the
appellant is not competent to render an opinion on a medical
matter, such as with respect to incurrence of a disability, or
aggravation of a preexisting disability See Jones v. Brown, 7 Vet.
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294.-
95 (1991). Hence, no matter how sincere the appellant's beliefs
are, his own statements cannot form the sole basis of support for
his claim. Id. Where, as here, medical evidence is needed to
establish service connection, lay statements, without more, cannot
serve as a predicate to reopen a previously disallowed claim. See
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none of the
evidence received subsequent to the Board's March 1990 decision,
when viewed either alone or in light of the evidence previously or
record, is new and material for purposes of reopening the
appellant's previously denied claim. As such, the Board's decision
remains final. The Board is aware of no circumstances in this
matter that would put the VA on notice of the existence of any
additional relevant evidence that, if obtained, would provide a
basis to reopen the claim. See McKnight v. Gober, 131

- 7 -

F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App.
64), 77-78 (1996). Moreover, the appellant has been informed of the
evidence necessary to complete his application to reopen his claims
for service connection for a gastrointestinal disorder. See 38
U.S.C.A. 5103(a); Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Because the appellant has not fulfilled his threshold burden of
submitting new and material evidence to reopen his finally
disallowed claims, the benefit-of-the-doubt doctrine is not
applicable. See Annoni v. Brown,, 5 Vet. App. 463, 467 (1993).

As a final point, the Board notes that in addition to considering
whether the appellant had submitted evidence that was new, and
relevant and probative, in the December 1996 rating decision on
appeal, the RO also referred to a third criterion (formerly
considered by VA in accordance with the Court's case law) that in
order to reopen a claim, the new evidence, when viewed in the
context of all the evidence, both new and old, must create a
reasonable possibility of a change in outcome of the case on the
merits. See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski,
1 Vet. App. 171, 174 (1991). However, the United States Court of
Appeals for the Federal Circuit recently held that there was no
such legal requirement. Hodge v. West, 155 F.3d 1356 (Fed. Cir.
1998). That notwithstanding, the Board finds that applying the
correct criteria in the first instance is not prejudicial to the
appellant, since, for the reasons noted above (i.e., that no new
and material evidence has been submitted), the outcome is the same
whether the claims are considered under the test utilized by the RO
or the correct, two-prong for reopening claims set for in 38 C.F.R.
3.156(a). Thus, to remand this case to the RO for consideration of
the correct legal standard for reopening claims would be pointless
and, in light of the above discussion, would not result in a
determination favorable to him. See VAOGCPREC 16-92 (O.G.C. Prec.
16-92), 57 Fed. Reg. 49747 (1992).

8 -

ORDER

In the absence of nevi and material evidence, the petition to
reopen a claim for service connection for a gastrointestinal
disorder is denied.

JACQUELINE E. MONROE
Member,Board of Veterans' Appeals

-9-



